           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


Food Lion, LLC, and Maryland and
Virginia Milk Producers Cooperative
Association, Inc.,

                   Plaintiffs,                    Case No. 1:20-cv-00442
v.

Dairy Farmers of America, Inc.,

                   Defendant.


      JOINT MOTION TO MODIFY DISCOVERY AND BRIEFING
                        SCHEDULE

      Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and

Local Rule 26.1(d), Plaintiffs Food Lion, LLC, and Maryland and Virginia Milk

Producers Cooperative Association, Inc., (“Plaintiffs”) and Defendant Dairy

Farmer of America, Inc. (“DFA”) respectfully move the Court to modify the

Stipulated Discovery and Briefing Schedule/Order that was entered by the

Court on July 2, 2020. (ECF 40). The Parties propose an amended schedule

that extends the present discovery period by approximately 100 days and will

still have dispositive motions filed and fully briefed by mid-July 2021,

approximately 12 months after issue was joined in a complex vertical antitrust

case. A copy of the Parties’ proposed schedule is attached as Exhibit 1, showing

the prior deadlines and proposed new deadlines.




     Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 1 of 10
      In support of their motion, the Parties state as follows:

      1.    This case involves the dairy supply chain. Plaintiffs have alleged

two product markets: a raw milk market and processed fluid milk market.

(ECF 21 at ¶¶ 9, 10). MDVA is a cooperative that sells raw milk and also sells

processed fluid milk. Food Lion is a retailer that purchases processed fluid

milk. Through its acquisition of some legacy assets of Dean Foods Company

in the alleged geographic market, DFA now operates in both alleged product

markets.


      2.    Plaintiffs initially sought expedited discovery in this case. (ECF

20). At the Court’s suggestion, the parties negotiated a single proceeding

culminating in a trial on an accelerated basis. Based on these negotiations,

the Court entered a consent Stipulated Discovery and Briefing Schedule/Order

(the “Scheduling Order”) on July 2, 2020. (ECF 40). The Scheduling Order

established an expedited 90-day schedule for written discovery and document

production, with the production of structured data by all parties to be

completed by August 15, 2020. The parties had until August 31, 2020 to serve

additional written discovery requests, all document productions are to be

completed by October 2, 2020, and all fact depositions by October 30, 2020.


      3.    To-date, the Parties have diligently pursued discovery. Data has

been exchanged.     Requests for Production and Interrogatories have been




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 2 of 10
served. The Parties have held numerous meet-and-confers and weekly joint

calls to discuss the progress and coordination of discovery.


      4.    Data Productions.        Pursuant to the Court’s Order, data

productions were made by August 15, 2020. The Parties have in good faith

engaged in continuing discussions to assist in the use and interpretation of the

structured data. Frequently businesses will maintain a data dictionary (or

equivalent) that provides information on what the information, tables, and

data mean and what their contents signify. For some of the data produced by

the parties, data dictionaries do not exist or have had to be created to support

the understanding of the data. The parties are continuing to work to resolve

outstanding questions regarding the data productions.          These difficulties,

despite the best efforts of the Parties, will mean that data production and

interpretation will be ongoing for several more weeks and will not be completed

by October 2, 2020.


      5.    Document Discovery.         To-date, the parties have served a

collective 129 requests for production and are actively engaged in custodian

and search term negotiations. Over 50,000 pages of documents have been

exchanged between the Parties, with several more waves of productions

forthcoming. Again, and despite the diligence of the Parties, full collections

from the custodians of documents have not yet occurred and the Parties do not




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 3 of 10
believe that such collections will be completed by October 2 or that the

document production will be substantially complete by October 2.


           a.    DFA’s Document Productions. Per the Court’s order on

     Plaintiffs’ Motion for Expedited Discovery (ECF 28), Plaintiffs served

     DFA with eight requests for production of documents (the “First RFPs”)

     on June 17, 2020. DFA served its written responses and objections to

     the First RFPs on July 17, 2020 and simultaneously produced data and

     over 18,000 pages of documents relating to raw milk or fluid milk

     produced or sold in North and South Carolina that were previously

     produced to the Department of Justice and/or state Attorneys General.

     (See ECF 56 at ¶ 5). Since July 17, DFA has continued making numerous

     and substantial productions, totaling over 24,000 pages, including data

     files. Plaintiffs have also served a second and third set of requests for

     production containing an additional 51 document requests. (ECF 53 at

     Ex. 1).


           b.    Food Lion’s Document Productions.           DFA served its

     initial requests for production of documents on July 10 and Food Lion

     served its response and objections on August 10. (ECF 53 at ¶ 12). On

     August 31, 2020, DFA served its second set of document requests to Food

     Lion and Food Lion served its responses and objections on September 11,




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 4 of 10
      2020. As of the filing of this Motion, Plaintiff Food Lion has produced a

      total of 1732 documents (7,220 pages), excluding data files.

            c.    MDVA’s Document Productions. DFA served its initial

      requests for production to MDVA on July 10, and MDVA served its

      responses and objections on August 10. (ECF 53 at ¶ 12). On August 31,

      2020 DFA served its second set of document requests to MDVA. As of

      the filing of this Motion, MDVA has produced a total of 2,490 documents

      (including data files) (19,501 pages).

      6.    Deposition Discovery. On August 31, 2020, DFA served two

Notices of Deposition for individuals for whom it could take depositions in

advance of custodial documents productions. The Parties began depositions on

September 25. However, both parties anticipate a large number of party and

non-party depositions and that most of these depositions cannot occur until

document and data production is substantially complete. Under the current

schedule, all depositions must be completed by October 30. Because the Parties

do not believe that substantial completion of documents and data can occur

before mid-November, they will not be able to conduct all necessary depositions

under the present Order.


      7.    Third Party Discovery. A total of nine (9) subpoenas have been

issued to third parties and the Parties anticipate serving additional third party




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 5 of 10
subpoenas.    Third party discovery is necessary in this case because the

Plaintiffs have alleged two markets—(1) the upstream market for the supply

of raw milk by cooperatives and farmers who can reasonably turn to milk

processing plants in the Carolinas with their supply; and (2) the downstream

market for the processing and sale of fluid milk to customers who can

reasonably turn to milk processing plants in the Carolinas for their

purchases—which involve numerous cooperatives, processing plants, and fluid

milk customers who are not parties to this case. See Compl. (ECF 1) ¶¶ 10-11,

21-26.


      8.     Discovery from the Parties and the third parties—including data

in a usable and understandable format—will be needed by all Parties in this

case to establish (or contest) the alleged product and geographic markets. The

Parties will need to understand, among other things: to whom the cooperatives

sell their milk; from whom the processors buy raw milk; to whom the

processors sell processed fluid milk; and the hauling and shipping costs for

both raw and fluid milk. Belmorea, LLC v. Bayer Consumer Care AG, 338 F.

Supp. 3d 477, 487 (E.D. Va. 2018) (“The Fourth Circuit has recognized that the

proponent of an antitrust claim must present expert testimony to establish its

proposed market definition and that, without such testimony, the claim fails

for lack of competent evidence on an essential element.”). See also Victus, Ltd.




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 6 of 10
v. Collezione Europa U.S.A., Inc., 26 F. Supp. 2d 772, 787 (M.D.N.C. 1998)

(“Economic experts may not be required, but Europa has not provided

affidavits of any witnesses who can address such questions. . . . No reasonable

jury could find that a relevant market, as described by Europa, exists.”); Water

Craft Mgmt., LLC v. Mercury Marine, 361 F. Supp. 2d 518, 542 (M.D. La. 2004)

(“Courts consistently require that expert testimony adequately define the

relevant geographic and product markets in antitrust cases.”).


      9.    It is well recognized that expert discovery “often cannot go forward

in a productive way when fact discovery remains outstanding.”           Kinetic

Concepts, 2010 WL 1418312, at *4; see also Hayes v. GGP-Four Seasons, L.L.C.,

2011 WL 1466409, at *3 (M.D.N.C. Apr. 18, 2011) (finding good cause to extend

discovery schedule where “the volume and continuing generation of medically-

related documentation prevented completion of Dr. Wilheim’s report”).


      10.   While the Parties may dispute the appropriate scope and breadth

of discovery (see e.g., ECF No. 46 and 52), they have worked diligently to

request and produce documents and data.          The Parties have “diligently

followed the scheduling order—requesting documents in a timely manner,

discussing [the other side’s] objections with counsel in a timely manner,” and

attempting to prepare for depositions and the close of fact discovery. Eshelman

v. Puma Biotechnology, Inc., 2018 WL 327559, at *5 (E.D.N.C. Jan. 8, 2018).




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 7 of 10
The size and complexity of this matters at issue in this case require additional

time. As in Eshelman, “[t]here was nothing else [the Parties] could have done

to more diligently abide by the scheduling order.” Id. This adjusted schedule

ensures the parties adequate time to devote the time and resources this case

demands.


      WHEREFORE, the Parties respectfully move the Court to amend the

current Discovery and Briefing Schedule and replace it with the Proposed

Order accompanying this motion.

      Respectfully submitted, this the 29th day of September, 2020.

                                    HUNTON ANDREWS KURTH LLP

                                    /s/ Ryan G. Rich
                                    A. Todd Brown, Sr., N.C. State Bar No.
                                    13806
                                    Ryan G. Rich, N.C. State Bar No. 37015
                                    101 South Tryon Street, Suite 3500
                                    Charlotte, North Carolina 28280
                                    Telephone: (704) 378-4700
                                    tbrown@huntonak.com
                                    rrich@huntonak.com


                                    Ryan P. Phair (admitted pro hac vice)
                                    John S. Martin (admitted pro hac vice)
                                    Kevin Hahm (admitted pro hac vice)
                                    Carter C. Simpson (admitted pro hac
                                    vice)
                                    2200 Pennsylvania Avenue, NW
                                    Washington, DC 20037
                                    Telephone: (202) 955-1500
                                    rphair@huntonak.com




    Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 8 of 10
                              martinj@huntonak.com
                              khahm@huntonak.com
                              csimpson@huntonak.com

                              Attorneys for Food Lion, LLC

                              TROUTMAN SANDERS LLP

                              /s/ Jason D. Evans
                              Jason D. Evans, N.C. State Bar No.
                              27808
                              301 S. College Street, 34th Floor
                              Charlotte, NC 28202
                              Telephone: (704) 916-1502
                              jason.evans@troutman.com

                              James A. Lamberth
                              Alan W. Bakowski
                              600 Peachtree Street, NE, Suite 3000
                              Atlanta, GA 30308
                              Telephone: (404) 885-3362
                              james.lamberth@troutman.com
                              alan.bakowski@troutman.com

                              Attorneys for Maryland and Virginia
                              Milk Producers Cooperative Association,
                              Inc.




Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 9 of 10
BAKER & MILLER PLLC               WOMBLE BOND DICKINSON (US) LLP
W. Todd Miller*
Amber McDonald*                    /s/ Brent F. Powell
Erin A. Glavich*                  James P. Cooney III
2401 Pennsylvania Avenue N.W.     N.C. State Bar No. 12140
Suite 300                         Sarah Motley Stone
Washington, D.C. 20037            N.C. State Bar No. 34117
Phone: 202-663-7820               One Wells Fargo Center,
Fax: 202-663-7849                 301 S College St
TMiller@bakerandmiller.com        Suite 3500
AMcDonald@bakerandmiller.com      Charlotte, North Carolina 28202
                                  Phone: 704-331-4900
LATHAM & WATKINS LLP              Fax: 704-331-4955
Michael G. Egge*                  Jim.Cooney@wbd-us.com
555 Eleventh Street, NW           Sarah.Stone@wbd-us.com
Washington, DC 20004-1304
Phone: 202-637-2285
Michael.Egge@lw.com               Brent F. Powell
Attorneys for                     N.C. State Bar No. 41938
Dairy Farmers of America, Inc.    One West Fourth Street
                                  Winston-Salem, North Carolina 27101
*By Special Appearance            Phone: 336-721-3600
                                  Fax: 336-721-3660
                                  Brent.Powell@wbd-us.com

               Attorneys for Dairy Farmers of America, Inc.




   Case 1:20-cv-00442-CCE-JLW Document 65 Filed 09/29/20 Page 10 of 10
